629 F.2d 1182
Glen CHARLES, Petitioner-Appellant,v.Charles Anderson WARDEN, Respondent-Appellee.
No. 79-1158.
United States Court of Appeals,Sixth Circuit.
Argued Oct. 8, 1979.Decided Oct. 3, 1980.

Appeal from the United States District Court for the Eastern District of Michigan; James P. Churchill, Judge.
F. Martin Tieber, Deputy State Appellate Defender Office, Lansing, Mich., for petitioner-appellant.
Frank J. Kelley, Atty. Gen. of Michigan, Robert A. Derengoski, Thomas L. Casey, Stephen Schuesler, Asst. Attys. Gen., Lansing, Mich., for respondent-appellee.
Before EDWARDS, Chief Judge, MERRITT, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM.


1
In an opinion published at 610 F.2d 417 (6th Cir. 1979), this court, by a divided vote, reversed the judgment of the district court denying the application of Glen Charles for a writ of habeas corpus and ordered that the writ issue unless Charles be tried again within a reasonable time.


2
In Anderson v. Charles, 447 U.S. ----, 100 S. Ct. 2180, 65 L. Ed. 2d 222 (1980), the Supreme Court reversed the decision of this court and remanded the case for further proceedings in conformity with the opinion of that court.


3
Accordingly, it is ORDERED that the previous decision of this court, reported at 610 F.2d 417 (6th Cir. 1979), be and hereby is vacated and the judgment of the district court, denying the application for the writ of habeas corpus, is affirmed.